—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 6 to 12 years, and otherwise affirmed.
The jury’s verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings.
Under all the circumstances, we find that the more appropriate sentence is 6 to 12 years, as recommended by the prosecutor. Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.